NO. 12-08-00194-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§

IN RE: DEBRA ANN PERKINS,
RELATOR§
	ORIGINAL PROCEEDING

§





MEMORANDUM OPINION
PER CURIAM

	Deborah Ann Perkins filed this original mandamus proceeding complaining that the trial
court had failed to rule on various pretrial motions, effectively causing the trial of her suit to be
indefinitely postponed.  We requested a response to Perkins's petition for writ of mandamus,
following which the trial court provided us with orders showing that it had ruled on all but Perkins's
first amended motion in limine.  
	Nothing in Perkins's mandamus petition indicates that the trial court's failure to rule on the
motion in limine would cause any further postponement of trial.  Consequently, we requested Perkins
to show, on or before June 2, 2008, why this proceeding should not be dismissed as moot.  To date,
Perkins has not made the requested showing.  Accordingly, this original proceeding is dismissed as
moot.
Opinion delivered June 11, 2008.
Panel consisted of Worthen, C.J., Griffith, J. and Hoyle, J.




(PUBLISH)